Motion by the petitioners-respondents to resettle an unpublished decision and order of this Court dated September 9, 2005, which determined an appeal from a judgment of the Supreme Court, Nassau County, dated September 7, 2005.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted and, upon resettlement, the unpublished decision and order of this Court dated September 9, 2005, is recalled and vacated, and the following decision and order is substituted therefor:
In a proceeding, inter alia, pursuant to CPLR article 78 to compel the Nassau County Board of Elections to remove from the September 13, 2005, Independence Party primary ballot the candidates submitted by the Interim County Organization of the Independence Party of Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County (LaCava, J.), dated September 7, 2005, which granted the petition.
Ordered that the judgment is reversed, on the law, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings on the petition (see Matter of Katagas v Berman, 21 AD3d 913 [2005]). Santucci, J.P., Krausman, Rivera and Spolzino, JJ., concur.